Citation Nr: 1746463	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  14-06 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for bipolar disorder. 

2.  Entitlement to total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel




INTRODUCTION

The Veteran served in the U.S. Navy from September 1983 to December 1988.

These matters come before the Board of Veterans' Appeals (Board) from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

These claims were previously before the Board in February 2017.  The claims were remanded for an updated VA examination and opinion.  The updated VA examination was provided in March 2017.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorder, whether expressly raised by a veteran or reasonably raised by the record, is part and parcel to the increased rating claim.  Here, the Veteran has formally claimed entitlement to TDIU based on his bipolar disorder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  During the period on appeal, the Veteran's bipolar disorder manifested in symptoms such as depressed mood, anxiety, manic episodes, suicidal ideation, grandiose ideas, occasional sleep disturbance, irritability, and frequent feelings of being overwhelmed resulting in occupational and social impairment with deficiencies in most areas.

2.  The Veteran has a high school diploma, two Bachelor's degrees in psychology and sociology, and a Master's degree in Human Resources management.  He has prior work experience in sales, management, kitchen remodeling, security, and investigative work.  

3.  From October 7, 2010, the Veteran has been service-connected for bipolar disorder with a 70 percent rating, and has met the schedular criteria for TDIU.

4.  The Veteran was last gainfully employed June 3, 2015.  The Veteran had periods of unemployment between October 7, 2010 and June 3, 2015; however, the exact dates of unemployment are unclear.  The Veteran has indicated he had full-time employment with salaries above the poverty threshold until June 2015.  Although his employment history was marked by his frequent job changes, he was able to maintain non-marginal employment for up to a year at a time until June 2015.

5.  The Veteran's service-connected bipolar disorder as rendered him unable to obtain and maintain gainful employment from June 3, 2015.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 70 percent for the Veteran's service-connected bipolar disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130 , Diagnostic Code 9432 (2016).

2.  Prior to June 3, 2015, the criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.10, 4.16(a).

3.  From June 3, 2015, the criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.10, 4.16(a).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by letters provided in October 2010, March 2011, and March 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Regarding the duty to assist, the Veteran's record includes VA treatment records, Social Security Administration (SSA) records, private vocational records provided by the Veteran, the Veteran's statements, and two VA examinations.  The examinations were provided in December 2011 and March 2017.  The December 2011 examination was provided under the DSM-IV criteria, and the March 2017 under the DSM-V criteria.  The Veteran's representative noted that the December 2011 examination was inadequate because the examiner provided an opinion on unemployability which used the wrong standard ("totally unemployable").  The Board notes that the Veteran's representative is correct that the opinion regarding unemployability used the wrong legal standard; however, the mental health evaluation, diagnosis, and symptoms provided in the report are adequate for the Board's use in assigning a rating for his bipolar disorder.  Although the Board will consider the examiner's opinion regarding the functional limitation of the Veteran's bipolar disorder, the Board will use the correct legal standard in determining entitlement to TDIU.  Similarly, the March 2017 examination included an interview of the Veteran, with a recorded history of his employment and a listing of his symptoms and a mental status evaluation.  The examination report included the examiner's opinion regarding the functional impact of the Veteran's bipolar disorder on his employment.  The Board finds that the March 2017 examination was adequate for providing the necessary information to address the assignment of a rating for bipolar disorder.  The two examinations, the SSA disability functional impact evaluations, and the private vocational expert's opinions together provide adequate information for the Board to determine a finding on entitlement to TDIU.  As requested by the Veteran's representative in his 2017 briefs, the Board will not remand for an additional opinion regarding his TDIU claim. 


Evidence

The Veteran filed a claim for service connection for bipolar disorder in October 2010, and reported onset of symptoms in 1997.  He filed a formal claim for TDIU in March 2011.  As noted above, under Rice, the Veteran's claim for TDIU is considered to have been filed on October 7, 2010 at the time of his bipolar disorder claim because he is seeking an increased initial rating and has reported that he is unemployable due to his bipolar disorder.  The evidence described below will be considered in the Board's decision regarding the Veteran's rating for bipolar disorder and his claim for entitlement to TDIU as the issues are intertwined.

In May and June 2005, the Veteran was provided inpatient residential treatment for his bipolar disorder.  He was noted to have an admission GAF score of 40.  His "prioritized problems" included depressive symptoms of negative thoughts about self, history of suicidal ideation and attempts, impulsive behavior, isolation, poor judgment, and he was unemployed/homeless.  He was administratively discharged from the program due to a failure to follow restrictions on coming and going from the residence and refused a required breathalyzer test.  He had a GAF of 50 in June 2005.  

A May 2010 record noted the Veteran was going to start a new job soon, and was in training for the new job.  He noted he had not worked for the past year, and instead took care of the house chores and walked the dog.  He noted his mood had been stable, but he was not sleeping well.  His GAF score was 63.  A November 2010 treatment record noted the Veteran was laid off because "the company laid off the whole division."  He was looking for a job, but felt depressed without "anything to do."  His GAF score was 58.  A February 2011 Miami VAMC note included that the Veteran had been out of work for more than six months and he was getting bored and depressed.  He had an interview for a job in a few days.  He indicated if he did not get the job he would seek training and coping skills.  His medication was increased.  On mental status evaluation, the Veteran was appropriately dressed and had a good attitude.  He was alert and oriented.  His mood/affect was "down, depressed."  His speech was normal, and his thought process and content were normal.  He denied suicidal and homicidal ideation.  He had a GAF score of 52.  

In November 2011, the Veteran was admitted to the Miami VAMC for 12 days following a suicide attempt.  His admitting diagnosis was of bipolar disorder with a recent severe depressed episode, without psychotic features.  He had an initial GAF score of 25.  By discharge his GAF score was 55.  The Veteran was noted to have overdosed on Lithium, Wellbutrin, and Abilify and called his brother.  The Veteran regretted taking the medications and "it appears this attempt was more of a gesture than a true intent."  He was noted to have been previously admitted for depression "without suicidality" in June 2005.  The Veteran also reported taking an entire bottle of Motrin in 1988 after catching his girlfriend cheating, but he thinks that he did not want to die but that it was a "cry for help."  There is also a notation of an attempted suicide via jumping off of a building in 1993.  He was noted to have broken up with his girlfriend two days prior.  At the time of admission, he was working the night shift at Walgreens.  He noted that he completed undergraduate and graduate school in the Navy and eventually started a career in sales.  He "must have had 10 jobs between 1990 and 2005."  He felt that he "sabotaged" his career.  His longest job was for one year for the Department of Children and Family Services.  On admission, his mental status evaluation showed he was well-groomed, slightly dysarthric, somewhat confused, distant, fairly cooperative, and staring into space at times.  He was oriented to person and place.  He had psychomotor retardation and had a "tired" affect that was flat and incongruent to mood and content.  His speech was somewhat dysarthric, aprosodic, and coherent.  His thought process was inconsistent and tangential.  Four days after admission, he was euthymic and denied suicidal/homicidal intent/plan/thought.  A mental status evaluation at the time of discharge noted the Veteran was calm and cooperative with adequate grooming.  He was fully oriented and his cognitive functioning was intact.  His mood was "slightly anxious" and his affect was congruent.  His speech and thought process/content were normal.  He denied suicidal or homicidal intent/plans/thoughts.  

In December 2011, the Veteran was afforded a VA examination.  The Veteran was diagnosed, under the DSM-IV, with bipolar affective disorder, current episode mild to moderate depressed.  He was assigned a GAF score of 55.  He additionally had a diagnosis of cannabis use.  The examiner noted it was possible to differentiate the symptoms that were attributable to his marijuana use, and the examiner indicated the symptoms addressed in the examination were due to his bipolar disorder.  The examiner selected that the Veteran's bipolar disorder resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood (70 percent rating criteria).  The Veteran was noted to have an emotionally difficult childhood.  He was married from 2001 to 2002, but had an amicable divorce due to incompatibility.  He had a 15 year old child out of wedlock, without any contact.  He was living with his father and step-mother at the time, and had a poor relationship with his step-mother.  He had a girlfriend of five years with whom he had cohabitated until his overdose in 2011, after which they have been "in contact."  For activities, he noted working out occasionally and getting together with friends.  He had a bachelor's degree and master's degree in human resource management and "performed well."  After service, he reported he held 10 jobs, but none longer than one year, "in part due to impulsiveness and depressed mood."  His most recent full time job was as an investigator for Family Services, but the stress of this employment caused worsening depression and he left after one year in 2009.  Since 2009 he has only worked part-time as a clerk in a pharmacy store.  At the time of the examination, he was awaiting entering a residential inpatient program at the Miami VA.

By way of mental health history, the Veteran was diagnosed with adjustment disorder with depressed mood in service and was briefly hospitalized after a break up with a girlfriend.  He was diagnosed with bipolar disorder in 1996.  He had admissions in 2005 and November 2011 for worsening of depression and suicide overdose (2011).  He was noted to have his mania under good control but he "becomes depressed when under stress even on medication."  On review, the Veteran had the following symptoms: depressed mood, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting.  The Veteran noted that he sleeps "well" on medication, but off of medication he has very poor sleep and becomes manic.

An addendum December 2011 opinion noted that the Veteran was not "totally unemployable" due to his bipolar disorder.  The rationale was that the Veteran was on medication and was not manic, but he was "vulnerable to stress-induced worsening of depression, therefore work involving high levels of stress would not be possible" but other types of work that did not involve high levels of stress would be possible, such as his recent work as a clerk in a pharmacy.  

In a January 2012 rating decision, the RO granted entitlement to service connection for bipolar disorder with an initial 70 percent rating, effective October 7, 2010.  In March 2012, the Veteran's representative submitted a notice of disagreement (NOD) with the January 2012 rating decision.  The NOD does not include any argument or explanation.

In January 2012, the Veteran participated in a substance abuse residential rehabilitation program at the Miami VA.  He was in the residential program from January to April 2012.  His discharge summary listed Axis I diagnoses of bipolar disorder more depressed, in remission, cocaine abuse, and cannabis abuse.  The Veteran reported daily marijuana use, and episodic cocaine use with binges twice per month, with his last use in December 2011.  He reported three previous suicide attempts, in 1988, 1995, and November 2011.  He also reported a suicidal plan in 1997, but he did not act on it.  He noted that in November 2011 he was "having a 'rough patch'" where he felt lost regarding his career goals and he was having relationship problems with his girlfriend.  His suicide attempt was spontaneous and he took all of his medication.  He called his brother, who was able to get him help.  He reported current depressive symptoms as a 2 out of 10.  He denied any mania, psychosis or thoughts of harm to himself or others.  The discharge summary includes a mental status evaluation on admission and on discharge.  On admission, the Veteran was calm, cooperative, and well-groomed.  He had good eye contact, coherent speech, and he was fully alert.  His mini mental status evaluation was a 30/30.  His mood was euthymic in the morning, with a congruent and reactive affect.  No mania was noted.  His thought process was organized and goal-directed.  He had no looseness of associations or flight of ideas.  His thought process was devoid of grandiose, bizarre, or paranoid delusions.  Perceptual disturbances were denied and he did not appear to be responding to internal stimuli.  He denied suicidal or homicidal thoughts, intentions, or plans.  His insight and judgment were fair.  His GAF on admission was a 40.  On discharge, the Veteran continued to be calm, cooperative, and well-groomed.  He had good eye contact, speech was normal, and his mood was euthymic with appropriate affect and a full range of emotions.  His thought processes were organized and goal-directed.  He denied suicidal and homicidal ideation.  His memory for recent and distant events was unimpaired.  His attention and concentration were good.  On discharge he was noted to have a GAF of 60.

The April 2012 discharge record noted the Veteran had two bachelor's degrees and a master's degree in human resource management.  He was married once and divorced, and has one daughter with whom he "is not close."  He was in a committed monogamous relationship with a girlfriend of five years, and they lived together.  He was noted to be an unemployed salesman, who last worked as a part-time salesman at both Walgreens and Honey Baked Ham Corporation.  He was noted to have no deficits in his activities of daily living and enjoyed physical activity.  On discharge, his plan was to continue to live with his girlfriend and he would actively seek employment, and he was optimistic about his prospects.  An April 2012 addendum noted that he was actively seeking employment and had been interviewing for jobs.  He had completed two interviews and had an additional three lined up for that week.  He was hopeful that one of the companies would offer him a job.  

SSA records show that the Veteran initially filed a claim for disability benefits in December 2005.  He filed for reconsideration in July 2006.  A September 2006 determination continued to find that the Veteran was not disabled for SSDI purposes.  The Veteran filed again in September 2010 and was found to have short-term disability (affective/mood disorder) from January 1, 2010 to October 1, 2011.  It was noted that on October 1, 2011 the Veteran returned to full-time work with no significant medical limitations.  He filed for disability benefits again in April 2016, and filed for reconsideration in October 2016.  As of November 2016, it does not appear that SSDI had been granted.  On his most recent application, the Veteran stated he last worked on June 21, 2015.  

SSA records include a December 2010 psychiatric evaluation.  The Veteran was assessed with bipolar disorder and an anxiety disorder.  He was noted to live with his girlfriend of 3 years and socialized with her and friends.  He most recently worked as a security guard until November 2010, and left due to transportation issues.  He was last hospitalized for his bipolar disorder in 2005 for depression.  He stated he had a manic episode six months prior.  On mental status evaluation the Veteran had good hygiene, easy rapport, and he was logical and coherent.  His affect was appropriate and his attention and concentration were normal.  It noted that his most recent depressed episode was "currently thought to be more situational."  The evaluator cited a VA treatment note from December 2009 where the Veteran reported he quit his most recent job because it was too stressful and he wanted to "relax for awhile and start going to the gym."  The VA treatment note included that the Veteran had episodic impairment from his bipolar disorder but "overall appears to retain the ability to do skilled work."  It was noted that the investigator job was "probably too stressful for him."  The SSA evaluator noted the Veteran was admitted for an overdose of medication for one day in December 2010.  He was noted to have "moderate impairment in CPP, adaptive functioning and social interactions."  SSA records also contained a September 2010 Mental Residual Functional Capacity Assessment.  He had moderate limitation in the ability to maintain attention and concentration for extended periods, and in the ability to complete a normal work-day and workweek without interruptions and to perform at a consistent pace without unreasonable number and length of rest periods.  He otherwise was not significantly limited in by understanding and memory or sustained concentration and persistence (11 abilities listed under these two headings).  He was moderate limited in his ability to interact appropriately with the general public, but was otherwise not significantly impacted by social interaction or adaptation (9 abilities listed under these two headings).  The functional capacity test had options of not significantly limited, moderately limited and markedly limited.  The conclusions were that he was able to understand and carry out both simple and detailed tasks with an occasional lapse in concentration for detailed task over two hour periods, he could accept supervision and interact with coworkers, he could complete a normal workweek without excessive interference from psychological symptoms and he could adapt to change and avoid hazards. This MRFCA was completed by a physician.

SSA records include a December 2010 disability evaluation by a psychologist.  The Veteran was noted to have recently worked for one month as a security officer, but left due to a loss of hours and experiencing transportation issues, although the company was "in the process of accommodating him in a location within walking distance of his home."  The Veteran described hospitalizations in 1994 and 2005 for depression.  He also had manic periods that would last three to four weeks where he feels "on top of the world" and he feels rested on only 4 hours of sleep.  He noted that he is more talkative during a manic episode, and his most recent one was six months prior.  His then current symptoms included depressed mood and anxiety most of the day.  He would feel lethargic, tired, and would sleep 12 hours on average.  He reported low self-esteem related to being unemployed.  On mental status evaluation the Veteran was appropriately dressed and groomed with good basic functioning.  A rapport was easily established.  He was fully oriented and had no symptoms of psychosis such as hallucinations or delusions.  He was not currently suicidal.  His speech and thought processes were logical and coherent.  His mood was reported as usually depressed.  His affected was appropriate.  His attention and concentration were within normal limits and his immediate and recent recall were normal.  His remote memory was also good.  His abstract thinking was normal and he was able to perform simple calculations.  The psychologist noted the Veteran's prognosis was "fair" as, although he had an ongoing history of bipolar disorder, his current depression seemed situational and related to financial problems and not being able to find a job.  He was given a GAF score of 61.  

An SSA Mental Impairment Questionnaire from June 2016 was filled out by Dr. N.S. (VA psychiatrist) who diagnosed bipolar disorder with most recent episode severe manic.  He was noted to have a history of hospitalization for suicide or depression in 1988, 1994, and 2011.  He had depressed mood, persistent anxiety, feelings of worthlessness, irritability and manic syndrome.  He also had anhedonia, decreased energy, "deeply ingrained, maladaptive patterns of behavior," hyperactivity, impulsivity, unstable interpersonal relationships, psychomotor abnormalities (agitation and retardation), pressured speech, difficulty thinking or concentrating, easy distractibility, and flight of ideas.  He had paranoia and recurrent panic attacks, and was noted to have both excessive sleep and decreased need for sleep.  He was "easily overwhelmed."  She indicated that he had episodes of deterioration in a work-like setting which caused withdrawal from the situation and experienced an exacerbation of symptoms ("irritability, poor concentration, easily frustrated, unable to cope with stress").  She indicated that he would have a marked limitation in performing activities within a schedule and consistently being punctual, to work in coordination with or near others without being distracted by them, to perform at a consistent pace without rest periods of unreasonable length or frequency, interact appropriately with the public, accept and respond appropriately to criticism from supervisors, and get along with peers without distracting them.  Dr. N.S noted that the Veteran's symptoms and limitations likely applied back to June 21, 2015, but were not overly expressed on visits in September 2014 or August 2015.  These limitations were overtly expressed by the Veteran in January and February 2016 visits.  She stated that the Veteran did not follow up with visits as requested, and when he later presents with a plan to come off all medications to see what he is like without them, and also out of concern for side-effects.  He had a "history of medication non-compliance."

SSA records include VA treatment records.  In October 2015, the Veteran was in weekly therapy with a non-VA therapist.  He felt he was able to identify triggers and avoid mood instability.  He stated he had no irritability, euphoria, or dysphoria and he felt "consistent."  He denied suicidal ideation and he stated he made sure to get 8 hours of sleep.  The psychiatrist discussed with the Veteran his past hospitalizations and suicide attempts and noted that he had "current stability since medication compliant" and suggested he remain compliant.  In January 2016, the Veteran sought treatment after having a difficult three months.  His uncle, who was a "father figure" died, and he had continued estrangement from his 19 year old daughter despite reaching out to her.  These stressors affected his sleep "too little or too much" and he had decreased appetite.  He "remain[ed] employed while awaiting decision regarding short-term disability" and continued to volunteer with the Special Olympics.  He joined a bible study group.  He endorsed "a little anxiety" and that he was "sad."  He denied suicidal thoughts.  In February 2016, the Veteran sought medication management and completion of disability forms from his employer.  He noted he was "employed but applying for LTD" and had brought forms for Dr. N.S. to complete.  He complained of fluctuating mood, dysphoria, racing thoughts, negative attitude with low self-esteem, and hopelessness.  He denied suicidal ideation.  His sleep pattern would fluctuate from six to 10 hours.  He had low energy and he would have "overwhelming sadness out of the blue."  The Veteran reported he was on short-term disability from June to December 2015.  He was employed at Comcast from November 10, 2014, and long-term disability commenced on December 21, 2015.  His job included direct sales going door to door to try to get consumers to use Comcast.  He felt that mood instability with impairment of concentration, as well as low frustration tolerance made him unable to perform his job.  He called it lack of enthusiasm/lack of motivation.  He stated he was doing well until April 2015 and "it turned overnight, death of my father, daughter's issues."  He was noted to have a pattern of short-term employment.  On mental status evaluation his mood was sad and his speech was circumstantial.  The remainder of the evaluation was normal.  

In September 2016, the Veteran returned to VA for mental health treatment after a "long absence."  He had forms from SSA for the psychiatrist to fill out.  He also stated he wanted to see if he could "do without medications."  He reported that he was "managing" his anxiety and seeing a non-VA therapist biweekly.  He denied psychotic features, dysphoria, irritability, racing thoughts, and excessive spending.  In October 2016, the Veteran reported to Dr. N.S. that he believed he no longer needed "this level of care."  His goal was to "remain as stable as current: even mood, no abnormal behavior."  The Veteran had requested to taper off Quetiapine, and found that the initial decreased dose was still effective as a sleep aide without any worsening of mood.  He reported he had "stressors in his life, but he is working on decreasing his irritability and frustration tolerance."  He reported "mild and controllable" racing thoughts that he felt were "tolerable."  He felt medication management and church support were helping, and that he was "getting wiser" as he aged.  On mental status evaluation he was calm and appropriate with goal-oriented speech.  He denied hallucinations/delusions and suicidal/homicidal ideation.  

A November 2016 evaluation by a psychologist through SSA included that the Veteran reported he was able to work until 2015, alleging disability due to mental conditions, and he had a history of mental health treatment for bipolar disorder and anxiety.  It was noted that the Veteran reported medication side-effects and requested to discontinue his medications.  He described continued anxiety.  "Mild mental status issues were observed.  Per his request, meds were decreased."  The psychologist noted that the file included a September 2016 Treating Source MSO where it was opined that the Veteran would have moderate to marked limitations in many work tasks.  It was noted he did not follow-up with treatment as requested and had asked to stop medications.  "While opinion is from treatment provider and longitudinal MER reveals severe psychiatric difficulties, no severe mental health symptomatology has been reported or observed at recent treatment appointments."  The psychologist noted that the Veteran's mental issues could reasonably be expected to have no more than a mild impact on his activities of daily living, although he had a history of social difficulties.it was noted that the "severity of symptoms and related limitations alleged by [the Veteran] are not fully supported by the objective evidence in the file.  Specifically, the alleged severity of symptoms is not consistent with [the Veteran's] actual presentation at treatment appointments."  He would have difficulty appropriately responding to changes in high-stress and fast-paced work environments, but would be capable of completing tasks in most settings and adapting to simple/gradual changes at work.  His prior work experience was noted to include "sales representative" which he participated in from November 2010 "off and on" until June 2015.  He worked as a manager at a mattress company from August 2013 to October 2014.  He worked as an investigator/caseworker from May 2008 to May 2009.  He worked in kitchen remodeling from January 2000 to January 2007.  The evaluator felt that the Veteran's limitations in performing working would not prevent him from performing past relevant work as a sales representative.  The determination was that the Veteran was "not disabled."  

In March 2017, the Veteran was afforded an updated VA examination.  The Veteran was diagnosed with bipolar disorder, moderate, with most recent episode hypomanic under the DSM-V criteria.  He was also diagnosed with moderate cannabis use disorder, and stimulant use (cocaine) disorder in remission.  Clear differentiation for symptoms was not possible without speculation, due to symptom overlap/comorbidity.  The examiner found that the Veteran's bipolar disorder resulted in occupational and social impairment with reduced reliability and productivity (50 percent rating criteria).  At the time of the examination the Veteran lived alone and had not been in a romantic relationship in three years, but indicated he was not seeking a relationship at this time.  He had a 20-year old daughter and noted he was a part of her life for the first 15 months and then gave up his paternal rights.  He noted he keeps in touch with her via Facebook, but had not seen her since she was an infant.  He noted his closest friends resided in another state and that he was not close to his immediate family.  His social relationships revolved around church, and he volunteered as a soccer coach for a YMCA, and he also volunteered feeding the homeless and assisting the Humane Society.  He noted he enjoyed exercising, attending church, reading, and staying "mentally and physically busy."  His occupational history included that after residential treatment, the Veteran worked at his cousin's business from late 2012 to early 2013 doing "odds and ends" and "clerical/administrative/sales."  He stopped working for a few months and then went to work for a mattress store.  He worked for one year as a sales representative and store manager for the mattress company, including transferring from Miami to Stuart for six months.  He quit this employment because he "did not care for the district manager."  He worked for Comcast doing door to door sales beginning in November 2014 and six months later he was placed on short-term disability for psychological reasons.  He had not worked since 2015.  He had a meeting with a state vocational rehabilitation counselor the following week and stated he had been on three interviews in the last several months.  The Veteran was currently compliant with his medications, which included Bupropion, Hydroxyzine, and Quetiapine, and noted efficacy.   His current mental health complaints included finding his "purpose in life...and being stable...in every aspect of [his] life."   He reported he slept 7.5 hours and was strict with himself about getting the proper amount of sleep.  He had occasional daytime napping, sleep latency, but noted that Quetiapine allowed him to fall asleep quickly.  He reported a depressed mood, generally once per month lasting two or more days.  He had feelings of hopelessness and worthlessness, negative self-talk, anergia, increased sleep, and increased social isolation during these episodes.  His manic episodes included elevated and euphoric mood, increased energy, racing thoughts, distractibility, pressured speech, increased sense of ambition, increase in goal-directed activities, increase in risking behaviors (past episodes of shopping sprees and sexual promiscuity; however, as he has aged he is not engaging in such risky or impulsive behavior), irritable mood.  He reported that his manic episodes could last several weeks.  He noted his most recent "episode" was "hypomanic" and occurred several months ago.  He reported occasional anxiety and worry, usually secondary to psychosocial stressors such as finances.  He reported that when he was working he felt easily overwhelmed.  He denied significant problems getting along with coworkers and felt he was able to work with others.  He had "transient concentration difficulties during manic episodes."  He liked working in team environments.  He denied significant or chronic anger or irritability with the exception of increased irritability when in a manic episode.  He reported nightly marijuana use, but denied other drug use and did not abuse alcohol.  

The Veteran's active symptoms included depressed mood, anxiety, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  On mental status evaluation the Veteran was fully oriented and appropriately groomed.  He had good eye contact, was appropriate and friendly, and his speech was within normal limits.  When undertaking concentration/attention tasks the Veteran did 4 out of 5 correct in counting backwards by 7 and was able to spell WORLD backwards.  He had no delusional mentation and his thought process was goal-directed.  His mood was euthymic and his affect was congruent and appropriate to the situation.  The Veteran denied suicidal or homicidal ideation but did not "chronic fleeting thoughts 'of not wanting to be here...or God take me.'"  He denied active plan or intent.  He reported occasional "visions" related to his religious faith, but did not describe hallucinations, according to the examiner.  

Regarding his employment history, the Veteran reported a history of difficulty maintaining employment for an extended period of time, and he had trouble maintaining stable employment for more than a one year period.  He had not been employed since 2015.  The examiner noted that his bipolar disorder had an impact on his occupational functioning "if not properly medicated."  The Veteran reported compliance with current medication regiment and appeared fairly stable at the present time.  During depressive episodes "occupational functioning would likely be negatively impacted due to depressed mood decreasing desire to interact with others and apathy and anhedonia dampening enthusiasm."  During manic episodes, "elevated and irritable mood can cause conflict with others and distractibility and impulsivity decrease the ability to manage social relationships" and results in decreased concentration and reduced ability to complete tasks.  The examiner indicated that the Veteran's difficulty managing stress would require ("benefit from") a flexible work environment where he could leave for brief periods of time to calm his nerves as necessary.

VA treatment records from the West Palm Beach VAMC include a July 2017 mental health treatment record where the Veteran indicated his belief that he was "no longer in need of this level of care."  The Veteran continued to have his bipolar disorder medically managed.  He indicated he was "remain[ed] as stable as current: even mood, no abnormal behavior."  He indicated his intent to continue his medications as prescribed.  His goal was to work on his impatient/irritability and to continue to sleep well.  He was to follow up with his psychiatrist in six months.  He denied suicidal ideation/plan/intent.  In an additional July 2017 mental health note discussed the Veteran's medication, including that he continued to have appropriate sleep on a lowered Quetiapine dose.  He noted that Bupropion was beneficial with no depressive mood or vegetative signs of depression.  He denied suicidal ideation.  He was working part-time in customer service/sales "in order to decrease stress level."  He was active in therapy.  On mental status evaluation his mood was "irritable edge" and he noted he had not eaten.  His affect was restricted, grooming was neat, and speech was goal-oriented.  He was fully oriented.

Increased rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).

The Board notes that the DSM-IV has been recently updated with the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 5th Edition (2013) (DSM V). Effective March 19, 2015, VA adopted as final, without change, its' interim rule amending the portion of its Schedule for Rating Disabilities (i.e., 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130) dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  See 53 Fed. Reg. 14308  (March 19, 2015).  However, the provisions of the rule only apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  During his period of appeal, the Veteran's depression symptoms have been addressed by the 2011 examiner under the DSM-IV and the 2017 examiner under the DSM-V.

Under that formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  See 38 C.F.R. § 4.130 , DC 9432.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- IV), p. 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. §  4.126.

Here, the Veteran is currently in receipt of a 70 percent rating from October 7, 2010.  The Board finds, based on the above evidence and the claims record, that an increased 100 percent rating for bipolar disorder is not warranted during the entire period on appeal.  

The Veteran's bipolar disorder is manifested by a cycle of manic, depressive, hypomanic, and stable periods which involve different symptoms.  His manic periods result in symptoms such as pressured speech, flights of fancy, grandiose ideas, lack of sleep, impulsiveness, and poor judgment.  His periods of depression include symptoms such as anhedonia, loss of interest, low self-esteem, anxiety, occasional suicidal ideation to include at least two suicide attempts during the period on appeal, depression affecting the ability to function independently, frustration with irritability, and difficulty adapting to stressful circumstances.  During stable periods, the Veteran has adequate sleep, anxiety, stable mood, normal speech, normal thought process, no suicidal ideation, fair judgement, etc.  The Board finds that these manifestations during his cyclical manic and depressive periods most nearly approximate the criteria for a 70 percent rating.

The Board notes that the 2011 examiner indicated that the Veteran's symptoms were best expressed as resulting in occupational and social impairment with deficiencies in most areas (70 percent).  This examination was within one month of the Veteran's November 2011 suicide attempt/medication overdose.  The March 2017 examiner indicated that the Veteran's symptoms were best expressed as resulting in occupational and social impairment with reduced reliability (50 percent).  This indicates an improvement in symptoms between the two examinations.  As outlined above, the Veteran does appear to be in a more stable period of his bipolar disorder in 2016-2017.  However, the Board is going to consider the entire period on appeal in maintaining the 70 percent rating, as the Veteran's symptoms are cyclical.  

The Board finds that an increased 100 percent rating is not warranted for the period on appeal as the Veteran's combined symptoms do not more nearly approximate the 100 percent criteria.  Notably, the Veteran does not have symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior (although he noted a prior history of risky sexual behavior when he was "younger"), persistent danger of hurting self or others (the Veteran does have a history of multiple suicide attempts from the 1980s to the present, with his most recent attempt noted to be in 2011), intermittent inability to perform activities of daily living (the Veteran has been able to maintain independence, including hygiene, throughout the appeal process), disorientation to time or place (he has consistently been fully oriented on evaluation), memory loss for names of close relatives, own occupation, or own name (the record does not show the Veteran has had any difficulties with memory, only occasional concentration problems during periods of heightened symptoms).

The Veteran's GAF scores for this period have ranged from 25 (serious impairment in judgment) when he attempted suicide in 2011, to 60 (moderate symptoms).  The majority of his GAF scores were in the moderate to severe symptoms range.  The Board feels that the 70 percent rating is accurately reflected by the GAF scores and mental status evaluations of record.  As noted, the Veteran's symptoms ebb and flow in severity, and the Board believes that a rating reflecting severe symptoms (70 percent) is appropriate.  The Veteran does not have total occupational and social impairment due to his bipolar disorder.  He has been employed on and off during the period on appeal, and continued to be employed part-time as of the most recent records.  He also was not totally socially impaired as he had friends, enjoyed working in teams, attended church, and volunteered his time working with people (Special Olympics, feeding the homeless, working with the Humane Society). 
Entitlement to a rating in excess of 70 percent is not warranted.  

TDIU

Total disability ratings for compensation may be assigned where the Schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 

Marginal employment is not considered substantially gainful employment.  38 C.F.R. §§ 3.340, 4.16(a).  Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop.  38 C.F.R. § 4.16 (a). 

Factors to be considered in determining entitlement to TDIU include but are not limited to employment history, educational achievement, and vocational attainment.  Age is not a factor.  38 C.F.R. § 4.16 (b).  Notably, this inquiry must focus on whether, in light of his service-connected disorders, the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A total disability rating for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. §  4.16 (a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from common etiology or a single accident will be considered as one.  See 38 C.F.R. §  4.16 (a)(2).

During the period on appeal, beginning October 7, 2010, the Veteran has met the schedular requirements for TDIU.  The grant of TDIU, therefore, turns on whether or not the Veteran was unable to secure and follow a substantially gainful occupation as a result of his bipolar disorder.

In addition to the evidence above, the record also contains a significant amount of evidence directly related to the Veteran's employment and employability.

On his March 2011 formal claim for TDIU, the Veteran indicated he last worked full time on June 1, 2009, but that his disability affected his full time employment beginning in 1999.  He noted he worked "40+" per week from June 2008 to June 2009 as an investigator for the Department of Children and Families.  He worked "40+" hours per week in kitchen renovation from May 2002 to May 2008, earning approximately $1,500 per month ($18,000/y).  In 2008, the poverty threshold for a single adult under age 65 was $11,201.00.  The Veteran additionally listed jobs as restaurant host, security officer, and sales representative in 2011 for which he applied but was not hired. 

In March 2016, the Veteran filed an additional formal TDIU claim.  He noted he last worked full time in June 2015, but he became too disabled to work in June 2009.  He reported working full time for Comcast in sales from November 2014 to June 2015.  The poverty threshold for a single person in 2014 was $11,670, and in 2015 was $12,082.  The Veteran reported earning $3,000 per month while working for Comcast ($36,000/y).  Prior to that he worked as a sales manager at Mattress Firm from August 2013 to September 2014 earning $2,000 per month ($24,000/y).  He stated that he was unemployed from May 2009 to August 2013.  He worked as an investigator for the Florida Department of Children and Families from June 2008 to April 2009.  He also noted that he had a total earned income of $45,000 in the past 12 months.  He included an addendum statement that he was unable to follow substantially gainful employment due to his bipolar disorder, and that he was unemployed from 2009 to 2013.  He felt that in 2009 he "truly became too disabled to work."  

In April 2016, the Veteran's attorney provided an argument brief and an opinion on the Veteran's employability provided by a vocational specialist.  The attorney noted that the Veteran's 70 percent rating for his bipolar disorder met the schedular criteria for entitlement to TDIU from October 7, 2010. 

The March 2016 vocational assessment included that the Veteran's claims file showed he stopped working in June 2015 as a sales representative due to his bipolar disorder.  The report included a section outlining the Veteran's psychiatric history through his 2011 VA examination.  The Board will not list this information as it is contained above.  The report also included an interview with the Veteran via telephone.  The Veteran noted that he was not employed from 1996 to 1998 due to worsening depressive symptoms.  In 1998, he worked for as an apartment guide, showing and renting apartments.  He "became disillusioned by the employer, resulting in stress" and he terminated this job in 2000.  He then attempted to start an internet-based company, but the business never successfully launched.  He then worked with a chiropractor to market a treatment tool, but the tool did not pass FDA scrutiny, and by 2001 he was again unemployed.  In 2002, he started self-employment as a residential granite fabricator, receiving referrals from two large retailers, and was able to continue this employment "through 2008."  He reported worsening bipolar symptoms during this employment, with mental health hospitalizations in 2005 and by 2008 he felt that his symptoms prevented him from sustaining the business.  The Veteran stated that in 2008 he was "feeling better and secured a job as a child services investigator for his State."  Obviously, this employment resulted in him seeing very troubling situations and "so he transferred to senior investigation," but the stress increased and he left this employment "less than a year later."  From 2009 to 2015, the Veteran "struggled to sustain work, noting multiple short-lived jobs to include car sales, outside sales of uniforms, retail sales at a drug store and security, which ended in 2011 with another hospitalization."  Following his 2011 hospitalization he was employed as a manager of four mattress stores and maintained this employment through 2014, but again, he relates that he became disillusioned with this company and quit his job.  In 2015, he attempted to work in sales at a fitness facility, shortly followed by outside sales of communication equipment.  "He explains that by this time, he was doing all that he could to survive and that his employer noted his disability difficulties and prior job performance.  He left his last position after about 8 months" and was not able to return to work thereafter.  

The vocational specialist noted that the Veteran had a "long history of attempting to sustain employment following his discharge from the Navy in 1988, continuing until, he reports, he could no longer secure and follow substantial gainful employment in 2015."  It was noted that from 1988 to 2015 the Veteran had periods of work and periods of unemployment which he attributed to worsening bipolar symptoms.  He also had multiple hospital admissions: 1995, 2005, 2011, and 2012.  The Veteran's education history included a bachelor's degree in psychology and sociology and a master's degree in human resources management.  For the period on appeal, the vocational specialist noted the Veteran was employed as an investigator from 2008 to 2009 and was the manager of four mattress stores from 2013 to 2014, and worked in fitness sales and sales of communication equipment from 2014 to 2015.  The Specific Vocational Preparation (SVP) for his last two jobs as an investigator and store manager were higher (7) than his prior employment levels (ranging from 3 to 5).  The examiner then provided the opinion that the Veteran was prevented from securing and following substantially gainful employment since 2010.  

While he was "able to secure employment since 2010, he has been unable to maintain any of these positions because of symptoms from his service-connected bipolar disorder."  The vocational specialist noted that his opinion was consistent with the December 2010 "Mental Residual Functional Capacity Assessment" (MRFCA) and a February 2011 MRFCA which again noted moderately limited abilities in the same categories and included moderately limited in his ability to set realistic goals or make plans independently of others.  In closing, the vocational specialist noted that since 2010 the Veteran was unemployed (2009 to 2013) with multiple short-lived jobs to include car sales, outside sales of uniforms, retail sales at a drug store and security, and work as a sales manager for four mattress stores from August 2013 to September 2014, and in sales for Comcast from November 2014 to June 2015.  The vocational specialist failed to list the Veteran's athletic sales job, which according to his report would have occurred before his employment with Comcast.  The vocational specialist noted that prior to 2010 the Veteran worked as an investigator for the Department of Children and Families for less than one year.  Notably, it appears the Veteran left all of these jobs of his own accord, which he related to symptoms of his bipolar disorder.  "Therefore, while he was able to secure employment from 2010, it is [the vocational specialist's] opinion that the evidence shows he was unable to maintain the employment."  He noted that the Veteran's disability symptoms were "cyclic" and he had periods where he was able to function "fairly well and during these periods, he says, he reinvents himself and is able to return to work."  He had a "variety of vocational skills to consider a variety of occupations" but his bipolar symptoms "begin to worsen until he can no longer sustain the reliability and production demands of substantial and gainful employment."  The vocational specialist felt that the 2011 VA examiner's opinion regarding the Veteran's employability was wrong, and noted that the Veteran "did experience stress" as a result of his clerk position at a pharmacy "which led to a short duration on the job followed by a 2011 psychiatric hospitalization."  The vocational specialist cited a book (The Stress Solution) which noted that stress level severity of a job is based on "self-perception." [The Board is unsure if the vocational specialist is male or female].

In August 2016, the Veteran submitted an affidavit regarding his employment history.  He stated he had not been "gainfully employed since approximately 2015."  He stated he worked from Comcast from November 2014 to June 2015, and had "short-term disability" through Comcast from July 2015 to December 2015.  He stated that this was the last time he worked.  His prior work history included working for the Department of Children and Families from June 2008 to April 2009, but had to leave that employment as the stress was negatively impacting his bipolar symptoms.  He stated that from 2009 to 2013 he worked various odds-and-ends jobs which were "short-lived and sporadic" and he felt he did not "maintain substantially gainful income between these four years."  He stated he worked for a friend who owned a warehouse with "menial jobs" that "weren't very high paying" and so his "earning were so low."  He noted that he had jobs in retail sales, security, and car sales during this period, but that none of the jobs lasted very long or paid very well.  He stated he "bounced around from job to job until obtaining full time employment in approximately August 2013, which also was short-lived."

In July 2017, Comcast submitted a statement regarding the Veteran's employment.  He was noted to have been employed from November 2014 to March 2016, with a period of disability from June 20, 2015 to November 11, 2015.  The amount he earned in the 12 months prior to his last date of employment was $37,103,78.  The Veteran worked 40 hour work weeks.  It was noted he last worked June 3, 2015.  He was last paid in December 2015.  He worked in direct sales at this job.

In September 2017, the Veteran's attorney submitted an additional statement regarding the Veteran's vocational abilities.  Regarding the March 2016 vocational assessment, the vocational expert again noted that the veteran was more likely than not unable to secure or sustain gainful and substantial employment "since 2010" due to his symptoms of severe depression, constant nervousness, anxiety attacks, inability to deal with stress, feelings of uselessness, poor sleep resulting in fatigue and irritability, poor appetite, mood changes with little motivation and an inability to sustain attention/focus/concentration.  The vocational expert cited the statements in the 2017 VA examination which related to maintaining employment, and the indication he would need a flexible work environment.  The vocational expert again noted the Veteran's cyclic, limiting, and worsening mental health symptoms as a result of his service-connected mental health disability, resulting in non-exertional restrictions and limitations, and opined it is more likely than not that he is unable to secure and follow a substantially gainful occupation "since he was forced to stop working gainfully in 2010."  He also noted that since 1990 the Veteran had tried to secure the type of employment that was flexible, to include his development of a paced work environment through self-employment, and none were successful.  

Here, the Veteran meets the schedular requirements for entitlement to TDIU effective October 7, 2010.  The record also contains a vocational expert's opinion that the Veteran is unable to obtain and maintain substantially gainful employment since "2010."  However, the Board finds that the Veteran is entitled to TDIU effective June 1, 2015.

The Board does not find that the Veteran's is entitled to TDIU prior to June 3, 2015 because the Veteran was able to secure and follow a substantially gainful occupation in the years between October 7, 2010 and June3, 2015.  Notably, the Veteran has submitted TDIU forms where he has reported substantially gainful employment after 2010.  Indeed, the vocational expert even noted the Veteran's report that "he could no longer secure and follow substantial gainful employment in 2015."  

The vocational expert has argued that the veteran was able to obtain, but not "maintain" substantially gainful employment from "2010."  The vocational expert did not provide a specific date in 2010.  The record shows that the Veteran has had periods of unemployment and periods of employment between 2010 and the present.  Notably, as can be seen by the extensive record above, it is not clear when the Veteran was unemployed.  He has stated he was "unemployed" from 2009 to 2013; however, he actually held a number of jobs in those years.  

SSA records included his report that he worked from May 2008 to May 2009 for the Florida Department of Children and Families.  On his TDIU form he indicated this job lasted from June 2008 to June 2009.  On his TDIU form he indicated he had not worked between June 2009 and March 2011.  SSA records included that the Veteran worked as a security guard from October to November 2010 (although it is unclear from the record if this job continued after November 2010).  SSA records indicate that his short term disability ended on October 1, 2011 and he was able to return to full-time employment at that time.  In November 2011, he reported working the "night shift" at Walgreens prior to his hospitalization for an overdose/suicide attempt.  An April 2012 record noted he worked part-time at Walgreens and Honey Baked Ham Corporation at the same time, but the dates were not provided.  He was unemployed during his rehabilitation in-patient program from January to April 2012.  As soon as he was released, the Veteran had lined up a number of interviews.  The 2017 examination noted that he worked from "late 2012 to early 2013" for his cousin's company doing a variety of work.  On his 2016 TDIU form he indicated he had worked full time from August 2013 to September 2014 as a manager, and from November 2015 to June 2015 in sales.  In July 2017, it was noted he continued to work part-time because he felt it helped his stress level.  

As noted above, entitlement to TDIU is based on the ability to secure and follow substantially gainful employment, with a focus on whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, supra.  Here, it is clear that the Veteran was capable of performing the physical and mental acts required by employment after October 7, 2010 because he did work full-time in non-marginal employment in the years between October 2010 and June 2015.  The record is not clear on his employment dates and the amount he earned between his June 2009 and August 2013, but it does indicate that he was working full time in October 2011, and that he had some employment in 2012 that has not been fully reported by the Veteran on his TDIU forms or to any of the professionals in the evidence listed above.  Notably, his employment from 2013 to 2015 was at a higher level than any prior employment, was full-time, and is not considered marginal.  The Veteran's bipolar disorder has certainly negatively impacted his employment history, as he appears to frequently quit jobs either due to stress or when he feels un-fulfilled (likely periods of mania) in an impulsive manner.  The 70 percent rating for his bipolar disorder includes an understanding that his bipolar disorder results in occupational impairment.  The argument that the Veteran has been unable to "maintain" or "follow" substantially gainful employment since 2010 is rebutted by his sustained employment as a manager of four stores for slightly more than a year in 2013-2014, and for a roughly 7 months from 2014 to 2015.  

For all of the above reasons, the Board finds that the Veteran is entitled to TDIU from June 3, 2015 (the date provided by Comcast as his last day of work).



ORDER

Entitlement to a rating in excess of 70 percent for bipolar disorder is denied.

Entitlement to TDIU prior to June 3, 2015 is denied.

Entitlement to TDIU from June 3, 2015 is granted.




____________________________________________
G.A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


